DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 9, 11-18, 31, and 37 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to disclose, “wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal, and configured to determine the subset according to a mapping table, specified by the base 2Application No. 15/751,502 Reply to Office Action of May 25, 2021 station, between the subset and the control data element or sub-element associated with the grant signal”

Regarding claim 1 and 31, Kim et al. (US 2014/0355451 A1) discloses a terminal device and method for use in a wireless telecommunications system (e.g. figs. 4 and 26; paragraph [0002]; [0008]; [0011]; [0236]), the terminal device comprising: a transceiver (63) configured to perform wireless communication with a base station using a communications resource allocated to the terminal device by the base station (paragraph [0011]; [0053]; [0085]; [0236]); and a controller (61) configured to: control the transceiver to receive a grant signal from the base station, the grant signal specifying a communications resource for use by the terminal device (fig. 4; paragraph [0053]; [0085]-[0086]; and etc); control the transceiver to send a wireless message to the base station using the communications resource specified by the grant signal (fig. 4; paragraph [0086],); determine, in dependence upon the grant signal, a subset, being some but not all, of a set of control data elements providing wireless signalling from the base 
Elmaleh et al. (US 8,306,573 B2) teaches the communications resource defined by the grant signal comprises both of a radio frequency band and a transmission time slot (e.g. col. 3, line 58-col. 4, line 11; and so on).
Xiong et al. (US 2017/0223725 A1) teaches detect the subset on the radio frequency band specified by the grant signal (paragraph [0042]; [0100]), and wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal (figs. 3-4; paragraph [0042]-[0043]).
LIU et al. (US 2018/0103459 A1) teaches wherein a control device is configured to determine the subset according to a mapping, specified by the based station, between the subset and the control data element or sub-element associated with the grant signal (paragraph [0016]-[0022]; [0030]-[0036]; [0055]-[0061]; [0065]-[0088]; [0096]-[0103]; [0115]-[0117]).
The above prior arts fail to disclose wherein the controller is configured to detect the subset based on a control data element or sub-element associated with the grant signal, and configured to determine the subset according to a mapping table, specified by the base 2Application No. 15/751,502 Reply to Office Action of May 25, 2021 station, between the subset and the control data element or sub-element associated with the grant signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461